EXHIBIT 10.79

 

AMENDMENT

TO THE $180,000 PROMISORRY NOTE DATED SEPTEMBER 30, 2017

 

This Amendment (this “Agreement”) is entered into as of November 20, 2017 (the
“Effective Date”), by and between Cool Technologies, Inc., a Nevada corporation
(the “Company”) and Lucas Hoppel (the “Holder”) collectively, the Company and
Holder shall be referred to as the “Parties” and each a “Party.”

 

RECITALS:

 

WHEREAS, on September 30, 2017 (the “Issuance Date”), the Company and the Gemini
Master Fund, Ltd. ("Gemini") entered into a Promissory Note (the “Note”)
pursuant to which the Company promised to pay $180,000 (the “Original Principal
Amount”).

 

WHEREAS, Lucas Hoppel purchased the Note from Gemini Master Fund, Ltd. on
November 13, 2017

 

WHEREAS, The Note has a current outstanding balance of $190,325, consisting of
$180,000.00 of principal and $10,325 of accrued and unpaid interest;

 

WHEREAS, to induce Gemini to sign this agreement, the Company has agreed to
issue 450,000 inducement shares of the Company’s $0.001 par value common stock
(the ”Shares”);

 

WHEREAS, the parties hereto desire to enter into this Amendment to the Note.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby, the
Parties hereby agree as follows:

 



 

1) The Maturity Date of the Note is hereby extended to December 31, 2017
(“Extended Maturity Date”).

 

 

 

 

2) This Note balance is hereby convertible at any time into shares of the
Company's Common Stock at $0.05 per share according to the terms and conditions
attached hereto as Exhibit A.



 

ALL OTHER TERMS AND CONDITIONS OF THE $180,000 NOTE REMAIN IN FULL FORCE AND
EFFECT.

 

[Signature Page to Follow]

 



 

1


   



 

Please indicate acceptance and approval of this amendment dated November 18,
2017 by signing below:

 



/s/ Timothy Hassett

  /s/ Lucas Hoppel   Timothy Hassett   Lucas Hoppel  

Cool Technologies, Inc.

Chief Executive Officer

   



 



 

2


   



 

EXHIBIT A

 

(1) CONVERSION OF NOTE. This Note shall be convertible into shares of the
Company's Common Stock, on the terms and conditions set forth in this Section 1.

 

(a) Conversion Right. Subject to the provisions of Section 1(c), at any time or
times on or after the Issuance Date, the Holder shall be entitled to convert any
portion of the outstanding and unpaid Conversion Amount (as defined below) into
fully paid and nonassessable shares of Common Stock in accordance with Section
1(b), at the Conversion Price (as defined below). The number of shares of Common
Stock issuable upon conversion of any Conversion Amount pursuant to this Section
1(a) shall be equal to the quotient of dividing the Conversion Amount by the
Conversion Price. The Company shall not issue any fraction of a share of Common
Stock upon any conversion. If the issuance would result in the issuance of a
fraction of a share of Common Stock, the Company shall round such fraction of a
share of Common Stock up to the nearest whole share. The Company shall pay any
and all transfer agent fees, legal fees, costs and any other fees or costs that
may be incurred or charged in connection with the issuance of shares of the
Company’s Common Stock to the Holder arising out of or relating to the
conversion of this Note.

 

(i) "Conversion Amount" means the portion of the Original Principal Amount and
Interest to be converted, plus any penalties, redeemed or otherwise with respect
to which this determination is being made.

 

(ii) "Conversion Price" shall equal $0.05.

 

(b) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a "Conversion Date"), the Holder shall (A) transmit by email,
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York, NY Time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit A (the "Conversion Notice") to the Company. On
or before the third Business Day following the date of receipt of a Conversion
Notice (the "Share Delivery Date"), the Company shall (A) if legends are not
required to be placed on certificates of Common Stock pursuant to the then
existing provisions of Rule 144 of the Securities Act of 1933 (“Rule 144”) and
provided that the Transfer Agent is participating in the Depository Trust
Company's ("DTC") Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder's or its designee's balance account with DTC through its Deposit
Withdrawal Agent Commission system or (B) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled which certificates shall
not bear any restrictive legends unless required pursuant the Rule 144. If this
Note is physically surrendered for conversion and the outstanding Principal of
this Note is greater than the Principal portion of the Conversion Amount being
converted, then the Company shall, upon request of the Holder, as soon as
practicable and in no event later than three (3) Business Days after receipt of
this Note and at its own expense, issue and deliver to the holder a new Note
representing the outstanding Principal not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
this Note shall be treated for all purposes as the record holder or holders of
such shares of Common Stock upon the transmission of a Conversion Notice.

 



 

3


   



 

(ii) Company's Failure to Timely Convert. If within two (2) Trading Days after
the Company's receipt of the facsimile or email copy of a Conversion Notice the
Company shall fail to issue and deliver to Holder via “DWAC/FAST” electronic
transfer the number of shares of Common Stock to which the Holder is entitled
upon such holder's conversion of any Conversion Amount (a "Conversion Failure"),
the Original Principal Amount of the Note shall increase by $2,000 per day until
the Company issues and delivers a certificate to the Holder or credit the
Holder's balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon such holder's conversion of any Conversion
Amount (under Holder’s and Company’s expectation that any damages will tack back
to the Issuance Date). Company will not be subject to any penalties once its
transfer agent processes the shares to the DWAC system. If the Company fails to
deliver shares in accordance with the timeframe stated in this Section,
resulting in a Conversion Failure, the Holder, at any time prior to selling all
of those shares, may rescind any portion, in whole or in part, of that
particular conversion attributable to the unsold shares and have the rescinded
conversion amount returned to the Outstanding Balance with the rescinded
conversion shares returned to the Company (under Holder’s and Company’s
expectations that any returned conversion amounts will tack back to the original
date of the Note).

 

(iii) DWAC/FAST Eligibility. If the Company fails for any reason to deliver to
the Holder the Shares by DWAC/FAST electronic transfer (such as by delivering a
physical stock certificate), or if there is a Conversion Failure as defined in
Section 1(b)(ii), and if the Holder incurs a Market Price Loss, then at any time
subsequent to incurring the loss the Holder may provide the Company written
notice indicating the amounts payable to the Holder in respect of the Market
Price Loss and the Company must make the Holder whole by either of the following
options at Holder’s election:

 

Market Price Loss = [(High trade price for the period between the day of
conversion and the day the shares clear in the Holder’s brokerage account) x
(Number of shares receivable from the conversion)] – [(Net Sales price realized
by Holder) x (Number of shares receivable from the conversion)].

 

Option A – Pay Market Price Loss in Cash. The Company must pay the Market Price
Loss by cash payment, and any such cash payment must be made by the third
business day from the time of the Holder’s written notice to the Company.

 

Option B – Add Market Price Loss to Outstanding Balance. The Company must pay
the Market Price Loss by adding the Market Price Loss to the Outstanding Balance
(under Holder’s and the Company’s expectation that any Market Price Loss amounts
will tack back to the Issuance Date).

 

In the case that conversion shares are not deliverable by DWAC/FAST electronic
transfer an additional 10% discount to the Conversion Price will apply.

 

(iv) [BLANK]

 

(v) [BLANK]

 

(vi) Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal and Interest converted and the dates of
such conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

 



 

4


   



 

(c) Limitations on Conversions or Trading.

 

(i) Beneficial Ownership. The Company shall not effect any conversions of this
Note and the Holder shall not have the right to convert any portion of this Note
or receive shares of Common Stock as payment of interest hereunder to the extent
that after giving effect to such conversion or receipt of such interest payment,
the Holder, together with any affiliate thereof, would beneficially own (as
determined in accordance with Section 1(d) of the Exchange Act and the rules
promulgated thereunder) in excess of 4.99% of the number of shares of Common
Stock outstanding immediately after giving effect to such conversion or receipt
of shares as payment of interest. Since the Holder will not be obligated to
report to the Company the number of shares of Common Stock it may hold at the
time of a conversion hereunder, unless the conversion at issue would result in
the issuance of shares of Common Stock in excess of 4.99% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the Holder or an affiliate thereof, the Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this Note
is convertible shall be the responsibility and obligation of the Holder. If the
Holder has delivered a Conversion Notice for a principal amount of this Note
that, without regard to any other shares that the Holder or its affiliates may
beneficially own, would result in the issuance in excess of the permitted amount
hereunder, the Company shall notify the Holder of this fact and shall honor the
conversion for the maximum principal amount permitted to be converted on such
Conversion Date in accordance with Section 1(a) and, any principal amount
tendered for conversion in excess of the permitted amount hereunder shall remain
outstanding under this Note. In the event that the Market Capitalization of the
Company falls below $2,500,000, the term “4.99%” above shall be permanently
replaced with “9.99%”. “Market Capitalization” shall be defined as the product
of (a) the closing price of the Common Stock of the Common stock multiplied by
(b) the number of shares of Common Stock outstanding as reported on the
Company’s most recently filed Form 10-K or Form 10-Q. The provisions of this
Section may be waived by Holder upon not less than 65 days prior written
notification to the Company.

 

(ii) Capitalization. So long as this as this Note is outstanding, upon written
request of the Holder, the Company shall furnish to the Holder the then-current
number of common shares issued and outstanding, the then-current number of
common shares authorized, and the then-current number of shares reserved for
third parties.

 

(d) Other Provisions.

 

(i) Share Reservation. The Company shall at all times reserve and keep available
out of its authorized Common Stock a number of shares equal to the full number
of shares of Common Stock issuable upon conversion of all outstanding amounts
under this Note. The Company will at all times reserve at least 4,500,000 shares
of Common Stock for conversion.

 



 

5



 